Exhibit 10.1

 
AMENDMENT AGREEMENT
 
AMENDMENT AGREEMENT dated as of March 16, 2010 (this “Amendment Agreement”),
among HUGHES NETWORKS SYSTEMS, LLC (the “Borrower”), JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, and together with its successors in
such capacity, the “Administrative Agent”), BARCLAYS CAPITAL, as syndication
agent, the lenders party hereto (the “Lenders”), and the other parties hereto,
to the Credit Agreement dated as of April 22, 2005, as amended and restated as
of June 27, 2005, and as further amended and restated as of April 13, 2006 (the
“Existing Credit Agreement”), among the Borrower, the lenders from time to time
party thereto, BEAR, STEARNS CORPORATE LENDING INC., as administrative agent (in
such capacity and together with its successors in such capacity, the “Existing
Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as syndication
agent, and BEAR, STEARNS & CO. INC. and MORGAN STANLEY SENIOR FUNDING, INC. as
joint lead arrangers and joint book managers.
 
A.  The Borrower and the Existing Administrative Agent, among others, are
parties to the Existing Credit Agreement.
 
B.  The Borrower has requested that the Existing Credit Agreement be amended and
restated as set forth herein to, among other things, extend the Revolving
Facility Maturity Date and permit the debt financing extended by or guaranteed
by COFACE (such financing the “COFACE Financing”) to be incurred to finance
certain services in connection with the launch of a satellite of the Borrower
and/or its Subsidiaries and the grant of liens on the proceeds of certain
related launch insurance of the Borrower and/or its Subsidiaries (including any
replacement or supplemental satellite launch insurance) to secure such COFACE
Financing.
 
C.  To accomplish the foregoing and to make certain other changes to the terms
of the Existing Credit Agreement, the Borrower and the Lenders whose signatures
appear below, who upon the occurrence of the Third Restatement Effective Date
shall constitute all Lenders, desire to amend and restate the Existing Credit
Agreement in the form of the Amended and Restated Credit Agreement attached
hereto as Exhibit A (together with all annexes, exhibits and schedules thereto,
the “Restated Credit Agreement”).
 
D.  The amendment and restatement of the Existing Credit Agreement evidenced by
the Restated Credit Agreement is subject to the satisfaction of the conditions
precedent to effectiveness referred to in Section 3 hereof and shall become
effective as provided in Section 3 hereof.
 
E.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Restated Credit Agreement.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Amendment and Restatement of the Existing Credit Agreement.  The
parties hereto agree that the Existing Credit Agreement (including all annexes,
exhibits and schedules thereto) shall be amended and restated in its entirety on
the Third Restatement Effective Date such that, on the Third Restatement
Effective Date, the terms set forth in the Restated Credit Agreement shall
replace the terms of the Existing Credit Agreement.  As used in the Restated
Credit Agreement, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import shall, unless the
context otherwise requires, mean, from and after the replacement of the terms of
the Existing Credit Agreement by the terms of the Restated Credit Agreement, the
Restated Credit

 
 

--------------------------------------------------------------------------------

 
 
Agreement.  Without limiting the foregoing, upon the effectiveness of this
Amendment Agreement on the Third Restatement Effective Date the Commitments of
the Lenders will be as set forth on Schedule 2.01 to the Restated Credit
Agreement.
 
SECTION 2. Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment Agreement, the Borrower represents and warrants to
the other parties hereto that, as of the Third Restatement Effective Date:
 
(a) This Amendment Agreement has been duly authorized, executed and delivered by
the Borrower and each of this Amendment Agreement and the Restated Credit
Agreement constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), (iii) implied covenants of good
faith and fair dealing and (iv) any foreign laws, rules and regulations as they
relate to pledges of Equity Interests in Foreign Subsidiaries.
 
(b) The representations and warranties set forth in the Restated Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the Third Restatement Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date.
 
(c) No Default or Event of Default has occurred and is continuing.
 
SECTION 3. Conditions of Effectiveness of the Restated Credit Agreement.  The
Restated Credit Agreement shall become effective on the date (the “Third
Restatement Effective Date”) on which:
 
(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment Agreement that, when taken together, bear the
signatures of the Borrower and all of the Lenders.
 
(b) Each of the conditions in Section 4.02 of the Restated Credit Agreement
shall have been satisfied or waived in accordance with the Restated Credit
Agreement.
 
(c) Bank of America, N.A., (“Bank of America”) shall have received a letter of
credit addressed to it as beneficiary, and reasonably satisfactory in form and
substance to it, issued by JPMorgan Chase Bank, N.A. (collectively, the “JPM
Letter of Credit”), which JPM Letter of Credit has been issued to back-stop the
aggregate amount of all Letters of Credit (as defined in the Existing Credit
Agreement) issued by Bank of America as Issuing Bank (as defined in the Existing
Credit Agreement) and outstanding on and as of the Third Restatement Effective
Date (collectively, the “Bank of America Letters of Credit”).
 
(d) Bank of America shall have received all fees, interest and other amounts
payable to it in its capacity as a Lender accrued under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) to the date on which the conditions in clauses (a), (b) and (c) have
been met and the amendment and restatement hereunder shall become effective to
the extent that such amounts (other than principal and interest due on any Loan)
shall have been invoiced prior to such date.
 
2

--------------------------------------------------------------------------------

 

SECTION 4. Effect of Amendment Agreement and Restated Credit
Agreement.  (a)  Except as expressly set forth herein or in the Restated Credit
Agreement, this Amendment Agreement and the Restated Credit Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Existing Credit Agreement, the Restated Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or the Restated Credit Agreement or any other
provision of the Existing Credit Agreement, the Restated Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect as modified hereby.  Nothing herein
shall be deemed to entitle the Borrower or any other Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Restated Credit Agreement or any other Loan Document in
similar or different circumstances.
 
(b) On the Third Restatement Effective Date, the Existing Credit Agreement
(including all annexes, exhibits and schedules attached thereto) shall be
amended and restated in the form of the Restated Credit Agreement attached
hereto as Exhibit A.  The parties hereto acknowledge and agree that (i) this
Amendment Agreement, the Restated Credit Agreement and any other Loan Documents
executed and delivered in connection herewith do not constitute a novation, or
termination of the “Credit Agreement Obligations” (as defined in the Loan
Documents) under the Existing Credit Agreement as in effect prior to the Third
Restatement Effective Date; (ii) such “Credit Agreement Obligations” are in all
respects continuing (as amended and restated by the Restated Credit Agreement)
with only the terms thereof being modified to the extent provided in the
Restated Credit Agreement; and (iii) the Liens and security interests as granted
under the Security Documents securing payment of such “Credit Agreement
Obligations” are in all such respects continuing in full force and effect and
secure the payments of the “Credit Agreement Obligations”.
 
(c) Notwithstanding anything herein or in the Restated Credit Agreement to the
contrary, the provisions of Section 8 (with respect to Bear Stearns Corporate
Lending Inc. only) and Section 9.05 of the Existing Credit Agreement, as extant
prior to giving effect to the amendment and restatement contemplated herein,
shall inure, both before and after giving effect to such amendment and
restatement, to the benefit of (i) Bear Stearns Corporate Lending Inc. in its
capacity as Administrative Agent, respectively, under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement), as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Existing Credit Agreement and such other Loan
Documents, and in connection with the transitioning of the role of
Administrative Agent to JPMorgan Chase Bank, N.A.; and (ii) Bank of America,
N.A., in its capacity as Issuing Bank under the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement), as to
any actions taken or omitted to be taken by it while it was Issuing Bank under
the Existing Credit Agreement and such other Loan Documents, and in connection
with the transitioning of the role of Issuing Bank to JPMorgan Chase Bank,
N.A.  In addition, it is understood and agreed by all parties hereto that Bear
Stearns Corporate Lending Inc. (i) is entering into this Amendment Agreement
solely for the purpose of its replacement as Administrative Agent and shall not
incur any obligations or liabilities under the Restated Credit Agreement or this
Amendment Agreement in any capacity and (ii) shall be replaced, pursuant to this
Amendment Agreement as set forth in the Restated Credit Agreement, as
Administrative Agent by JPMorgan Chase Bank N.A., such replacement effective as
of the Third Restatement Effective Date.  It is further understood and agreed by
all parties hereto that Bank of America, N.A. (i) is entering into this
Amendment Agreement solely for the purpose of its replacement as Issuing Bank
(as to any Letters of Credit to be issued on and after the Third Restatement
Effective Date) and shall not incur any obligations or liabilities under the
Restated Credit Agreement or this Amendment Agreement in any capacity, and (ii)
shall continue to enjoy the rights and remedies of an Issuing Bank as to any
Letters of
 
3

--------------------------------------------------------------------------------

 

Credit issued by it, and that will remain outstanding after the Third
Restatement Effective Date, under the indemnification and expense reimbursement
provisions and the provisions relating to the exculpation from or limitation of
liability of the Issuing Bank of the Restated Credit Agreement, as if such
Letters of Credit are Letters of Credit under the Restated Credit Agreement.
 
(d) This Amendment Agreement shall constitute a Loan Document for all purposes
of the Restated Credit Agreement and shall be administered and construed
pursuant to the terms of the Restated Credit Agreement (including, without
limitation, Article IX thereof).
 
SECTION 5. Filings.  The Borrower hereby undertakes to amend, promptly following
the Third Restatement Effective Date, all filings and recordations (including
without limitation, Uniform Commercial Code financing statements) which have
previously been effected to perfect the Liens granted under the Loan Documents,
so as to replace the name of Bear Stearns Corporate Lending Inc. (or any
predecessor name), as Administrative Agent, on such filings and recordations
with the name of JPMorgan Chase Bank, N.A., as Administrative Agent under the
Restated Credit Agreement.
 
SECTION 6. Counterparts.  This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment Agreement by facsimile (or other electronic) transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
SECTION 7. Applicable Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8. Headings.  The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
 
 
 
[signature pages follow]
 
 
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective officers as of the day and year first above
written.
 
 
HUGHES NETWORKS SYSTEMS, LLC
 
 
 
  By:  
/s/ Dean Manson
 
Name:
Dean A. Manson
 
Title:
Sr. Vice President, General Counsel and Secretary

 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank and Lender
 
 
 
  By:  
/s/ Christophe Vohmann
 
Name:
Christophe Vohmann
 
Title:
Executive Director

 
 
 
 
JPMORGAN CHASE BANK, N.A., as
Joint Lead Arranger and Sole Lead Bookrunner
 
 
 
  By:  
/s/ Jacob Steinberg
 
Name:
Jacob Steinberg
 
Title:
Executive Director

 
 
 
 
BARCLAYS BANK PLC, as Syndication Agent,
Joint Lead Arranger and Lender
 
 
 
  By:  
/s/ Craig J. Malloy
 
Name:
Craig J. Malloy
 
Title:
Director


 
 
 
 

 
5

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
BEAR STEARNS CORPORATE LENDING INC.
 
 
By:  JPMorgan Chase Bank, N.A., authorized signatory
 
 
 
  By:  
/s/ Christophe Vohmann
 
Name:
Christophe Vohmann
 
Title:
Executive Director
 

 
 
 
 
Accepted and Agreed:
 
BANK OF AMERICA, N.A.
 
 
 
  By:  
/s/ Robert Klawinski
 
Name:
Robert Klawinski
 
Title:
Senior Vice President
 

 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 
